--------------------------------------------------------------------------------

Exhibit 10.2

 
Medicine Research and Development Agreement


Party A: Shaanxi Jiali Pharmaceuticals Co., Ltd
Party B: Shaanxi Research Institution of Chinese Traditional Medicines
Location: Xi’an
Date: Dec.10, 2007
 
Under this Agreement, both Party A and Party B have come to terms in accordance
with the relevant regulations of Contracts Law to research and develop and apply
for production approval for five new “Pediatric cold-curing medicines”: Xiaoer
Kechuanling Granule, Xiaoer Fuxiening Grunules, Xiaoer Digesting Tablet, Xiaoer
Kangganjiedu Grannules, and Xiaoer Jianpibuxue Granules.
 
Article 1 the Content of Technology Cooperation

The research and development and the application of the production approval of
the five new “Pediatric cold-curing medicines”: Xiaoer Kechuanling Granule,
Xiaoer Fuxiening Grunules, Xiaoer Digesting Tablet, Xiaoer Kangganjiedu
Grannules, and Xiaoer Jianpibuxue Granules.

Article 2 Fees of R & D Project
 
The initial costs of R&D for five new products is 10 million RMB, and of each
one is 2 million RMB, including the fees of R&D, laboratory, clinical trial,
drafting application documents other than the related fees caused during
medicine approval application process and plant trial-production material fees.
 
Article 3. Technology Service Fees and Payment
 
Both parties agree to the total amount of RMB10,000,000 for Technology Service
Fees, which Party A will pay to Party B by way of cash or bank transfer.
Schedule of fee payments Party A will pay to Party B are as follows:
RMB2,000,000 for start-up funds to be paid within five working days upon
execution of this agreement; RMB5,000,000 for R&D fees to be paid within five
working days upon the closing of lab work and the receiving of the acceptance
notice; and, the balance of RMB3,000,000 for Project fees to be paid within five
working days of receiving the production certificate issued by SFDA.
 
Article 4.The Major Obligations and Rights of Both Parties
 
I. Obligations and Rights of Party A
 
1. Party A shall provide the necessary assistance as required by Party B.  Party
A will provide the  relevant certificates, raw materials, package designation
and other supplies as required on timely basis and guarantee of quality.
 
2. Party A shall provide the technology service fees on time according to the
agreements to guarantee the research work proceeds uninterrupted. Party A will
deliver to Party B an invoice for the service fees and related R&D expense.
Party A shall pay the fees according to the R&D schedule.
 
3. Party A is responsible for the on-site assessment of the related fees for the
medicine administrative examination and for the registration.
 

 
 

--------------------------------------------------------------------------------

 
 
4. Party A is responsible for the fees for the drug batched filing process and
for the trial production material.
 
II. Major Obligations and Rights of Party B
 
1. In accordance with the regulations of the Provisions for Drug Registration,
Party B is responsible for delivering the research report and the clinical
report for the five new “Pediatric cold-curing medicines” to Party A, and to
offer the relevant services of drafting laboratory research and application
materials.
 
2. Party B shall be responsible for the preparation and inspection of the three
batches of samples.
 
3. Party B is obligated for the revision of application materials free of charge
for the duration of the application process.
 
4. Party B will commence work immediately upon the receipt of start-up funds,
and is obligated to transfer the new drugs application documents and samples to
Party A within one(1) year，and to assist Party A with its filing to Shaanxi Food
and Drug Administration.
 
5. Party B is obligated to keep confidential all aspects of the technique work
and research entrusted by Party A, without disclosure to others, and no research
activities could occur without the prior written authorization of Party A.
 
Article 5 Risks and Responsibilities
 
1. The subject chosen by Party A may fail due to changes in country policies,
due to changes to the regulations and laws or other unforeseen reasons.  The
losses that may occur shall be assumed by Party A, and the research fees paid by
Party A are non-refundable.
 
2. Party A is responsible for failure caused by the changes of Party A’s
policies and financial situation or other unforeseen circumstance which are
Party A’s responsibility.  Party A will take responsibility, including but not
limited to, for violation of Responsibilities, unless there are other agreements
in place agreed upon by both parties. Party B shall not return fees already paid
by Party A.
 
3. Party B shall take all of the responsibilities in case this agreement is
failed due to the manmade factors or technology or etc. reasons of Party B.
Party B shall pay back all of the payments made by Party A.
 
Article 6 Standards and Methods of Acceptance Check
 
1. The quality of preparation samples must satisfy the quality standard stated
in the draft of application documents.
 
2. The time of delivering of the whole filling documents is subject to the date
agreed upon in this agreement.
 
Article 7 the Violation
 
After the effective date of this agreement, neither party can change the
agreement without reasonable a cause.
 

 
 

--------------------------------------------------------------------------------

 
 
1. Party A should be responsible for the fail of application due to by party A’s
own causes, Party B shall not pay back all of the payments made by Party A.
 
2. Party A is responsible for the payment of the research and development fees
to Party B on time. In addition to current contract fee, Party A shall pay any
additional overdue fees equivalent to 1% per day of the current total amount of
fees in this agreement. And party B shall deliver the application documents to
party A within the term stipulated in the contract. Party A has the right to
deduct late fee equivalent to 1% per day of current total payment.
 
3. Party B shall pay back all of the payments made by Party A, in the case that
the failed application is due to a technology error and or reason of party B.
 
Article 8 Settlement of Disputes
 
Any disputes under the Agreement shall be settled through amicable negotiation
between the parties hereto. In case no agreement could be reached through
negotiation, the disputes shall be submitted to board of arbitration of
plaintiff for jurisdiction.
 
Article 9 Early Termination and Changes of Agreement
 
1. If force majeure caused the failure of R&D, with the confirmation between
both parties, this agreement will be terminated earlier and be executed in
accordance to the provision of Article 4.
 
2. If merger occurs during while this agreement is in affect, the newly formed
company shall perform and meet the obligations under this agreement.
 
Article 10 Other Issues
 
1. As the contract provides that “Party B shall pay back all payments made by
Party A, in the case that the application fails due to a technology reason and
or error of party B.” Therefore, Party B should issue the receipt of the R&D
fees paid by Party A to Party B, and Party A shall exchange it for the invoice
after the performance of this contract.
 
2. In case of any other matters, both parties will negotiate on an amicable best
efforts basis.
 
3. The agreement is made in duplicate with the same legal affect for each party.
 
4. The agreement effective at the time this agreement is signed and sealed by
both parties.
 
 



Party A:      Party B:   Shaanxi Jiali Pharmaceuticals Co., Ltd (Seal)    
Shaanxi Research Institution of Chinese Traditional Medicines (Seal)            
         
 
   
 
 
Signature:    
   
Signature:
  Contact Number:      Contact Number:   Date:      Date:  



 

 
 

--------------------------------------------------------------------------------

 